IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE FIFTH CIRCUIT



                                          No. 95-50871
                                        Summary Calendar



UNITED STATES OF AMERICA,
                                                            Plaintiff-Appellee,


                                                 versus

OSCAR MARTINEZ,
                                                            Defendant-Appellant.




                           Appeal from the United States District Court
                                for the Western District of Texas
                                   USDC No. SA-95-CV-498


                                October 23, 1996
Before DAVIS, EMILIO M. GARZA, STEWART, Circuit Judges.

PER CURIAM:*

       Oscar Martinez appeals from the district court’s denial of his motion pursuant to 28

U.S.C. § 2255. Martinez argues that the district court erred by concluding that he was not denied

the effective assistance of counsel on appeal.

       We have reviewed the record and find no reversible error. Accordingly, we affirm for the



       *
        Pursuant to Local Rule 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in Local Rule
47.5.4.
reasons stated by the district court. See United States v. Martinez, No. SA-95-CA-498 (W.D.

Tex. Nov. 15, 1995).

       AFFIRMED.